Citation Nr: 1041699	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-26 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)\
 in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a psychiatric condition, to 
include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie K. Molter


INTRODUCTION

The Veteran served on active duty from November 1966 to November 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision in which the RO, in 
pertinent part, denied the Veteran's claim for service connection 
for PTSD.  The Veteran perfected a timely appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board has determined that further development of the 
Veteran's claim is warranted.  A July 2007 statement from a VA 
mental health provider indicates that the Veteran meets the 
diagnostic criteria for PTSD.  Thus, there is evidence that the 
Veteran has a current psychiatric disability.  

The Veteran has alleged that he currently suffers from PTSD as a 
result of his military service.  According to 38 C.F.R. § 
3.304(f) (2010), service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with § 
4.125(a) (i.e., DSM-IV); (2) a link, established by medical 
evidence, between current PTSD symptoms and an in-service 
stressor; and (3) credible supporting evidence that the claimed 
in-service stressor occurred.  

With regard to the third PTSD criterion, 38 C.F.R. § 3.304 (f)(3) 
was recently amended and states that in the case of a noncombat 
Veteran, if a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  

For purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.

In this case the Veteran's DD Form 214 does not indicate that the 
Veteran was engaged in combat for purposes of 3.304(d).  However, 
the Veteran's DD Form 214 does confirm that the Veteran received 
the Vietnam Service Medal and the Vietnam Campaign Medal with 60 
DVC, and that he was a sharpshooter.  As such, the Veteran's DD 
Form 214 verifies service in a location what would involve 
"hostile military activity" as evidenced by the Veteran's 
awards.

According a Vet Center counselor in July 2007, the Veteran had 
recalled feeling terrified of going to Vietnam and felt much fear 
when in Vietnam; spoke of being assigned to a combat aviation 
division which was hit regularly; and reported that seven or 
eight people were killed in a helicopter accident.  Moreover, the 
Veteran's service personnel records indicate that he was assigned 
to the Headquarters & Headquarters Company (HHC) 268th Aviation 
Battalion during his tour of duty in the Republic of Vietnam.

In considering the Veteran's statements concerning his accounts 
of fear stemming from the actual exposure or the threat of his 
unit coming under fire while in Vietnam, within the purview of 
the new standard of 38 C.F.R. § 3.304(f)(3), the Veteran should 
be scheduled for a VA psychiatric examination which takes into 
account the complete evidentiary picture and addresses the 
etiological basis for any current psychiatric disability, to 
include PTSD.



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric 
examination in order to determine the current 
nature and etiology of any psychiatric 
disorder found to be present; and to 
determine if the Veteran's claimed in-service 
stressor, i.e., his account of the actual 
exposure or the threat of his unit coming 
under fire while in Vietnam, is adequate to 
support a diagnosis of PTSD; and, if so, 
whether the Veteran's claimed stressor is 
related to a fear of hostile military or 
terrorist activity.  The examiner is to be 
forwarded the claims file in its entirety for 
review in connection with the examination.  
The examination report is to contain a 
notation that the examiner reviewed the 
claims file.  The psychiatric examination is 
to include a review of the Veteran's history 
and a comprehensive mental status evaluation 
and tests deemed as necessary. 

The examiner must offer an opinion addressing 
the following questions:

a.	 Does the Veteran meet DSM-IV criteria for 
a diagnosis of PTSD?  If so, is it at least 
as likely as not (50 percent or greater 
probability) that the Veteran's PTSD is 
causally linked to his claimed in-service 
stressor, i.e., his account of the actual 
exposure or the threat of his unit coming 
under fire, during his tour of duty in 
Vietnam?  If so, is it at least as likely as 
not (50 percent or greater probability) that 
the Veteran's claimed stressor is related to 
his fear of hostile military or terrorist 
activity?

b.	Has the Veteran developed an acquired 
psychiatric disorder other than PTSD, and; if 
so, please specify the diagnosis (or 
diagnoses).  Is it at least as likely as not 
(50 percent or greater probability) that any 
current diagnosis of a psychiatric disorder, 
other than PTSD, had its onset during 
service; was manifested within one year after 
the Veteran's discharge from service in 
November 1969; or was such a disorder (other 
than PTSD) caused by any incident or event 
that occurred during service?

The examiner is advised that the term "as 
likely as not" does not mean within the realm 
of possibility.  Rather, it means that the 
weight of the medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
"More likely" and "as likely" support the 
contended causal relationship; "less likely" 
weighs against a causal relationship.

2.  After undertaking any additional notice 
or development deemed appropriate, 
readjudicate the issue of entitlement to 
service connection for an acquired 
psychiatric disorder, to include PTSD.  If 
the benefit sought on appeal remains denied, 
issue the Veteran and his representative an 
appropriate supplemental statement of the 
case.  The requisite period of time for a 
response should be afforded.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


